Title: Virginia Delegates to Edmund Randolph, 19 February 1787
From: Virginia Delegates
To: Randolph, Edmund


Sir.
N. York 19th. Feby. 1787.
Your favor of  has been duly received, though we are sorry to inform you, the packett had sailed a few hours before, so that we could not by that opportunity forward the inclosures.
We have applied to Genl. Knox respecting the arms; but he has declined reporting to Congress even in favor of a sale: so that we have giv’n up all thoughts of procuring them from the Confederacy: the Genl. has informed us, that Messrs. Cox & Frazer Merchts. in Philada. have a quantity which are excellent in their kind, and which they will dispose of on very good terms. We therefore beg leave to suggest the propriety of your impowering Mr. Carrington to purchase the number wanted for the State: This he can easily accomplish on his return through Philada. to this place.
Mr. King one of the delegates for Massachuzets informs us the rebellion is nearly in the same situation as mentioned in our last: there still exists a party in the County of Berkshire under the command of one Wyley, though there is reason to expect, these also will shortly be dispersed. We heartily wish this may be the case as there is good information that the evil is about to be communicated to the frontiers of this State: Indeed if the party in Massachuzets are successful, it is highly probable it may extend much farther. We have the honor to be with the highest respect Yr. Excys. Most obt. Servts.
Willm. Grayson
Js. Madison Jr
